t c memo united_states tax_court rodger l smith petitioner v commissioner of internal revenue respondent docket no filed date rodger l smith pro_se lawrence b austin for respondent memorandum opinion dean special_trial_judge this case was heard pursuant to sec_7443a and rule sec_180 sec_181 and sec_182 respondent determined a deficiency of dollar_figure in petitioner's federal_income_tax for 1all section references are to the internal_revenue_code in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure the issues for decision are whether petitioner is entitled to a dependency_exemption deduction whether petitioner may file as head_of_household and whether petitioner is entitled to the earned_income_credit some of the facts have been stipulated and are so found the stipulation of facts and attached exhibits are incorporated herein by this reference at the time the petition was filed petitioner resided in columbus georgia background petitioner is not married in he was a member of the united_states army and resided in the barracks in washington d c petitioner's mother alzater wiggins lived in columbus georgia along with petitioner's 17-year old sister sonya tolbert and her son pierre tolbert the house in which they resided was titled in alzater wiggins' name ms wiggins received approximately dollar_figure in social_security_benefits each month as her sole source_of_income petitioner made monthly mortgage payments on ms wiggins' house and sent her dollar_figure a month ms wiggins paid the household utility bills out of her dollar_figure benefit and when necessary petitioner sent her additional funds to cover monthly expenses above dollar_figure 2the amount of petitioner's standard_deduction will be determined by our resolution of the issue of his filing_status both sonya and pierre tolbert received some form of public assistance while living in ms wiggins' home sonya tolbert received dollar_figure each month in food stamps and pierre tolbert's medical_expenses were paid_by the state of georgia department of medical assistance petitioner filed as head_of_household for the taxable_year and claimed dependency_exemptions for both sonya and pierre tolbert petitioner also claimed the earned_income_credit in for sonya and pierre tolbert in the amount of dollar_figure respondent disallowed petitioner's claim for dependency_exemptions on the grounds that he did not provide over one half of sonya's and pierre's support during respondent also denied petitioner's claim for the earned_income_credit and his head_of_household filing_status discussion respondent's determinations are presumed correct and petitioner has the burden of proving them erroneous rule a 290_us_111 taxpayers must maintain adequate_records to substantiate the amount of any deductions or credits claimed sec_6001 sec_1_6001-1 income_tax regs the first issue we address is whether petitioner is entitled to claim dependency_exemption deductions for sonya and pierre tolbert sec_151 allows a taxpayer to claim an exemption deduction for each qualifying dependent a sister or nephew is considered a dependent so long as the taxpayer is providing more than half the dependent's support for the taxable_year and the dependent's gross_income for that year is less than the exemption_amount petitioner contends that because he sent checks to his mother in columbus georgia to cover the first and second mortgages on her house and other miscellaneous expenses he is entitled to claim his sister and nephew as dependents while they are living in his mother's georgia home petitioner testified about his financial contributions to his mother that she used throughout the year the parties stipulated that during petitioner made his mother's monthly mortgage payments of dollar_figure at trial petitioner testified sec_152 defines dependent as a any of the following individuals over half of whose support for the calendar_year in which the taxable_year of the taxpayer begins was received from the taxpayer a brother sister stepbrother or stepsister of the taxpayer a son or daughter of a brother or sister of the taxpayer that he also contributed dollar_figure to his mother's second mortgage and sent her dollar_figure a month4 we have no doubt that petitioner made significant financial contributions to the household petitioner however has not met his burden_of_proof because he failed to substantiate the total amount of support provided to sonya and pierre tolbert in order for petitioner to establish that he provided more than half of his claimed dependents' support he must first show by competent evidence the total amount of support furnished by all sources for the year in issue 56_tc_512 petitioner has not offered evidence of the total amount of support provided for sonya and pierre tolbert in it is therefore impossible to conclude that petitioner provided more than one-half of their support for the taxable_year there was no evidence presented on the cost of food clothing education household utilities or home repair expenses which were necessary to maintain the household in see sec_1_152-1 income_tax regs furthermore petitioner acknowledged that additional sources of support were provided including amounts furnished by ms wiggins as well as sonya' sec_4petitioner did not identify how many of these payments were made during food stamps and pierre's free medical assistance all sources of support must be accounted for in computing the total support provided for pierre and sonya in including amounts contributed by the individual for his or her own support see sec_1_152-1 income_tax regs without proper substantiation the court cannot conclude from the record that more than half of sonya's and pierre's support was provided by petitioner accordingly respondent's determination that sonya and pierre are not dependents for sec_151 purposes is sustained petitioner contends that he is entitled to use head_of_household filing_status for sec_1 imposes a special tax_rate on individuals filing as head_of_household head_of_household is defined in sec_2 as an unmarried individual who maintains his household as the principal_place_of_abode for specific family members for more than one-half the taxable_year to maintain a household as a principal_place_of_abode the taxpayer must furnish over half of the household's necessary support over the taxable_year 5welfare or public assistance received by a claimed dependant is not considered support furnished by the taxpayer see 644_f2d_2 5th cir affg tcmemo_1980_111 sec_2 definition of head_of_household -- in general --for purposes of this subtitle an continued petitioner failed to prove he provided over half the costs of maintaining the household where sonya and pierre tolbert resided for the taxable_year we must find therefore that petitioner did not maintain his household as their principal_place_of_abode and may not file as head_of_household continued individual shall be considered a head of a household if and only if such individual is not married at the close of his taxable_year and either-- a maintains as his home a household which constitutes for more than one-half of such taxable_year the principal_place_of_abode as a member of such household of-- i a son stepson daughter or stepdaughter of the taxpayer or a descendant of a son or daughter of the taxpayer but if such son stepson daughter stepdaughter or descendant is married at the close of the taxpayer's taxable_year only if the taxpayer is entitled to a deduction for the taxable_year for such person under sec_151 or ii any other person who is a dependent of the taxpayer if the taxpayer is entitled to a deduction for the taxable_year for such person under sec_151 or b maintains a household which constitutes for such taxable_year the principal_place_of_abode of the father or mother of the taxpayer if the taxpayer is entitled to a deduction for the taxable_year for such father or mother under sec_151 for purposes of this paragraph an individual shall be considered as maintaining a household only if over half of the cost of maintaining the household during the taxable_year is furnished by such individual respondent's determination that petitioner does not qualify for the earned_income_credit is also sustained sec_32 offers the earned_income_credit only to eligible individuals eligible_individual is defined in sec_32 as one who has a qualifying_child for the taxable_year a qualifying_child is one who satisfies a relationship_test a residency test an age_test and an identification requirement see sec_32 the relationship_test is set forth in sec_32 to satisfy the test the qualifying_child must be a son a daughter or descendant a stepson or stepdaughter or a foster_child petitioner argues that pierre and sonya tolbert are foster children we disagree with petitioner eligible_foster_child is defined in sec_32 as a child who is cared for by the taxpayer as though the child were his own and has the same principal_place_of_abode as the taxpayer for the entire taxable_year the statute neither interprets how a taxpayer cares for a child as his own nor defines principal_place_of_abode petitioner offered no evidence that he cared for either sonya or pierre tolbert in a parental capacity he did not have legal custody of the children nor did he claim to play any significant role in their day-to-day lives other than as a financial contributor to the household the relationship_test found in sec_32 refers to lineal_descendants of the taxpayer stepchildren or foster children of the taxpayer it does not mention siblings or nephews this language shows that congress intended the earned_income_credit to be offered only to parents actually caring for children we conclude that sonya and pierre tolbert do not fall within the definition of eligible foster children for purposes of sec_32 decision will be entered for respondent 7petitioner testified that on the eve of trial he learned that pierre was required to see the doctor every months although not conclusive we believe that this testimony does not support a finding that petitioner cared for pierre as he would his own child
